  Case 1:19-cv-00433-C Document 1 Filed 08/02/19 Page 1 of 14          PageID #: 1




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  SOUTHERN DISTRICT OF ALABAMA

DEE BLACKWELL                          )
                                       )
      Plaintiff:                       )
                                       )
vs.                                    )       Case No.: 1:19-cv-00433
                                       )
GULF COAST EXPRESS                     )       JURY DEMAND
CARRIERS, INC.                         )
                                       )
      Defendants.                      )


                                   COMPLAINT

      COMES NOW Plaintiff, Dee Blackwell (hereinafter "Blackwell" or

"Plaintiff"), who hereby files this action against Gulf Coast Express Carriers, Inc.

(hereinafter "GCEC" of “Defendant”) pursuant to the Fair Labor Standards act of

1938 (FLSA), 29 U.S.C. §§ 201 et seq., and for this cause of action states as follows:

                                NATURE OF SUIT

      1.     The FLSA was passed by Congress in 1938.                 The principal

Congressional purpose in enacting the FLSA was to protect all covered workers from

substandard wages and oppressive working hours, labor conditions that are

detrimental to maintenance of minimum standards of living necessary for health,

efficiency, and general well-being of workers. Barrentine v. Arkansas-Best Freight


                                           1
  Case 1:19-cv-00433-C Document 1 Filed 08/02/19 Page 2 of 14              PageID #: 2




System, Inc., 450 U.S. 728, 739, 101 S.Ct. 1437, 1444 (1981). The liquidated damage

provision of the FLSA constitutes a Congressional recognition that failure to pay

statutory minimum on time may be so detrimental to maintenance of minimum

standard of living necessary for health, efficiency, and general well-being of workers

and to the free flow of commerce, that double payment must be made in event of

delay in order to insure restoration of worker to that minimum standard of well-being.

Brooklyn v. Sav. Bank v. O'Neil, 324 U.S. 697, 707-08, 65 S.Ct. 895, 902 (1945).

      2.     Plaintiff brings this action under the FLSA to recover from Defendant

unpaid overtime compensation, liquidated damages and reasonable attorneys’ fees

and costs.

                             JURISDICTION AND VENUE

      3.     The Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. §1331, as Plaintiff’s claims arise under 29 U.S.C. § 216(b).

      4.     Jurisdiction in this Court is proper as the claims are brought pursuant to

the FLSA, as amended, 29 U.S.C. § 201, et seq., to recover unpaid overtime

compensation, an additional equal amount as liquidated damages and reasonable

attorneys' fees and costs.

      5.     Defendant is subject to personal jurisdiction in this district as it regularly

does business in the State of Alabama through its business including the one where

                                            2
   Case 1:19-cv-00433-C Document 1 Filed 08/02/19 Page 3 of 14            PageID #: 3




Plaintiff was employed. At all times relevant to this case, Defendant was an enterprise

engaged in commerce as defined by §203(s)(1) of the Act.

      6.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391

since all, or at least a substantial part of the events giving rise to Plaintiff's claims

occurred in and around Mobile County, Alabama.

                                      PARTIES

      7.     Plaintiff, Dee Blackwell is an individual resident of Corpus Christi,

Texas. At all times relevant to this complaint, Blackwell was a resident of Mobile

County, Alabama, and she was an hourly, non-exempt dispatcher who was employed

by Defendant to answer calls and dispatch drivers as needed for Defendant’s

transportation services.

      8.     Defendant, Gulf Coast Express Carrier, Inc. (hereinafter “GCEC” or

“Defendant”), is a foreign Louisiana-based corporation (Louisiana Secretary of State

Charter No.: 37126274D) and it conducts business in and around Mobile County,

Alabama, at 10837 US 43 N, Creola, Alabama 36525. GCEC is a privately owned

transport company service and transportation/cargo tank company (USDOT No.:

1932171) and its principal place of business is 151 Jackie Bee Road, Luling,

Louisiana 70070.

      9.     At all material times hereto, Plaintiff Blackwell was employed from

                                            3
  Case 1:19-cv-00433-C Document 1 Filed 08/02/19 Page 4 of 14         PageID #: 4




November 6, 2017 - May 9, 2018 at Defendant’s facility located at 10837 Hwy. 43

North, Creola, AL 36525.

                           FACTUAL ALLEGATIONS

      10.    Defendant GCEC provides tanker truck dispatch services for the

commercial trucking industry.

      11.    This action is brought pursuant to the FLSA, 29 U.S.C. §201 et seq. and

specifically for equitable and injunctive relief and to remedy violations of the wage

provisions of the FLSA by Defendant who deprived Plaintiff of her lawful wages.

      12.    This action is brought to recover unpaid compensation owed to Plaintiff

pursuant to the FLSA. Defendant has and had a uniform policy and practice of

consistently requiring its non-exempt employees to work over forty (40) hours per

week for a flat rate without overtime compensation.

      13.    Defendant earned at or above Five Hundred Thousand and 00/100

Dollars ($500,000.00) in annual gross sales or business during the relevant time

period subject to Plaintiff's Complaint.

      14.    Plaintiff, Dee Blackwell, worked for Defendant from approximately

November 6, 2017 until May 9, 2018 when she was terminated after she complained

about not being compensated for the overtime hours she worked for Defendant.

      15.    Defendant purported to classify Plaintiff as an exempt employee for

                                           4
   Case 1:19-cv-00433-C Document 1 Filed 08/02/19 Page 5 of 14          PageID #: 5




FLSA purposes and they paid her a salary-based wage, whereby she received a salary

rate of approximately $17.00 per hour.

      16.    Plaintiff routinely worked between 46-55 hours in a given workweek;

however, she was not compensated at a rate of time and one-half for those overtime

work hours. This amounts to six (6) - to - fifteen (15) hours of overtime each

workweek.

      17.    Defendant also required Plaintiff to work through her lunch breaks.

      18.    Defendant had actual or constructive knowledge of Plaintiff’s “on-the-

clock” activities.

      19.    Defendant had actual or constructive knowledge of Plaintiff’s “off-the-

clock” activities.

      20.    Plaintiff suffered and was permitted to work for Defendant without any

compensation.

      21.    When Plaintiff was not physically at Defendant’s facility, Defendant

required Plaintiff to be “on-call” throughout the duration of her employment.

      22.    Under Defendant’s methods of recording time, Plaintiff was paid her

salary rate that equated an hourly flat rate $17.00 per hour up to forty (40) hours per

week. As a result, Plaintiff was not compensated time and one half for all hours

worked over forty (40) in a workweek.

                                          5
  Case 1:19-cv-00433-C Document 1 Filed 08/02/19 Page 6 of 14            PageID #: 6




        23.   Rather than pay Plaintiff overtime compensation at a rate of time and

one-half, Defendant implemented and maintained a policy whereby it only paid

Plaintiff her regular rate of pay for all hours worked in a given workweek.

        24.   As such, Plaintiff is owed time-and-a-half for all of her overtime hours

at the rate $25.50 per overtime hour.

        25.   From January 2018 - May 2018, Plaintiff complained to Defendant’s

management team about not being compensated for all the hours she was required to

work.

        26.   After Plaintiff complained in January 2018, Defendant’s management

team began issuing written reprimands against Plaintiff from January 2018 - February

2018.

        27.   During this time, Plaintiff was also reprimanded for not taking work calls

after hours or responding to work related texts after work hours.

        28.   In February 2018, Plaintiff complained to one of the company’s owners

about her work situation, but nothing was done.

        29.   Instead of compensating Plaintiff for her unpaid overtime, Defendant

terminated her on May 9, 2018.

        30.   Defendant knowingly, willfully, and with reckless disregard, carried out

its illegal pattern or practice of failing to pay overtime compensation with respect to

                                           6
   Case 1:19-cv-00433-C Document 1 Filed 08/02/19 Page 7 of 14           PageID #: 7




Plaintiff.

       31.     Defendant knowingly and willfully failed to fulfill its record keeping

requirements with regard to Plaintiff under 29 C.F.R. 516.

       32.     Defendant did not act in good faith or reliance upon any of the following

in formulating its pay practices: (a) case law, (b) the FLSA, 29 U.S.C. § 201, et seq.,

(c) Department of Labor Wage & Hour Opinion Letters, or (d) the Code of Federal

Regulations.

                                      COUNT I
                 Violation of the Fair Labor Standards Act of 1938

       Plaintiff incorporates by reference the previous paragraphs and makes them a

part hereof.

       33.     From November 6, 2017 - May 9, 2018, Plaintiff was an "employee" for

Defendant within the meaning of the FLSA.

       34.     From November 6, 2017 - May 9, 2018, Defendant was the "employer”

as defined by Section 203(d) of the FLSA.

       35.     Plaintiff was "engaged in commerce" within the meaning of §6 and §7

of the FLSA as Defendant’s employee from November 6, 2017 - May 9, 2018.

       36.     At all relevant times, Defendant was, and continues to be, an "enterprise

engaged in commerce" within the meaning of the FLSA.



                                            7
   Case 1:19-cv-00433-C Document 1 Filed 08/02/19 Page 8 of 14       PageID #: 8




      37.   At all relevant times stated herein, Defendant was, and continues to be,

an enterprise covered by the FLSA, and as defined by 29 U.S.C. §§ 203 (r) and

203(s).

      38.   From November 6, 2017 - May 9, 2018, Defendants employed two (2)

or more employees engaged in interstate commerce and that said enterprise has had

two (2) or more employees handling, selling, dispatching, or otherwise working on

goods or materials, or workers, that have been moved in or produced for commerce

by any person such as office supplies, building maintenance supplies, materials,

transportation goods, tools and equipment, etc.

      39.   At all material times stated herein, Plaintiff was "engaged in commerce"

and subject to individual coverage under the FLSA in that she:

      a.    Operated instrumentalities of commerce;

      b.    Transported goods in commerce;

      c.    Used channels of commerce;

      d.    Communicated across state lines; and/or

      e.    Performed work essential to any of the preceding activities.

      40.   From November 6, 2017 - May 9, 2018, the work performed by Plaintiff

was directly essential to the operations performed by Defendant and Defendant’s

strategy.

                                        8
   Case 1:19-cv-00433-C Document 1 Filed 08/02/19 Page 9 of 14           PageID #: 9




      41.    Throughout her employment, Defendant paid Plaintiff a flat hourly rate

of $17.00 per hour as a non-exempt employee.

      42.    At all material times hereto, Plaintiff worked in excess of forty (40)

hours per workweek for which Plaintiff was not compensated at the statutory rate of

time and one-half Plaintiff's regular rate of pay.

      43.    At all material times, Plaintiff averaged six (6) - to - fifteen (15) hours

of overtime each workweek.

      44.    Defendant never paid Plaintiff any overtime compensation, despite the

fact that she worked well over the required forty (40) hours a week.

      45.    Plaintiff was entitled to overtime pay at time and one-half for all hours

worked over forty (40) hours each week.

      46.    From November 6, 2017 - May 9, 2018, Defendant intentionally failed

and/or refused to pay Plaintiff according to the provisions of the FLSA.

      47.    In doing so, Defendant failed to make a good faith effort to comply with

FLSA and 29 U.S.C. §§ 201-209, because Plaintiff performed services for Defendant

for which no provisions were made by Defendant to properly pay Plaintiff for those

hours worked in excess of forty (40) within a work week.

      48.    Plaintiff was closely monitored and supervised by Defendant.

      49.    If Plaintiff did not respond to Defendant’s on-call request during “after-

                                           9
 Case 1:19-cv-00433-C Document 1 Filed 08/02/19 Page 10 of 14            PageID #: 10




hours,” Plaintiff would be written-up and reprimanded.

      50.    Plaintiff was, and is, entitled to be paid at the statutory rate of time and

one-half of Plaintiff's regular rate of pay for those hours worked in excess of forty

(40) hours in a workweek.

      51.    At all times material hereto, Defendant failed, and continues to fail, to

maintain proper time records as mandated by the FLSA.

      52.    Defendant’s actions were willful and/or showed reckless disregard for

the provisions of the FLSA, as evidenced by its failure to compensate Plaintiff at the

statutory rate of time and one-half of Plaintiff's regular rate of pay for the hours

worked in excess of forty (40) hours per workweek when they knew, or should have

known, such was, and is, due.

      53.    Defendant failed to properly disclose or apprise Plaintiff of her rights

under the FLSA.

      54.    Due to the intentional, willful, and unlawful acts of Defendant, Plaintiff

suffered damages and lost compensation for time worked over forty (40) hours per

week, plus liquidated damages.

      55.    Plaintiff is entitled to an award of reasonable attorneys' fees and costs

pursuant to 29 U.S.C. §216(b).

      56.    At all times material hereto, Defendant failed to comply with Title 29

                                          10
 Case 1:19-cv-00433-C Document 1 Filed 08/02/19 Page 11 of 14          PageID #: 11




and United States Department of Labor Regulations, 29 C.F.R. §§516.2 and 516.4,

with respect to Plaintiff by virtue of the management policy, plan or decision that

intentionally provided for the compensation of such employees at a rate less than time

and one-half for her overtime hours.

      WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests

that judgment be entered in her favor against Defendant:

      a.     Declaring, pursuant to 29 U.S.C. §§2201 and 2202, that the acts and

             practices complained of herein are in violation of the maximum hour

             provisions of the FLSA;

      b.     Awarding Plaintiff overtime compensation in the amount due to her for

             Plaintiff's time worked in excess of forty (40) hours per workweek;

      c.     Awarding Plaintiff liquidated damages in an amount equal to the

             overtime award;

      d.     Awarding Plaintiff reasonable attorneys' fees and costs and expenses of

             the litigation pursuant to 29 U.S.C. §216(b);

      e.     Awarding Plaintiff pre-judgment interest;

      f.     Ordering any other further relief the Court deems just and proper.

                         DEMAND FOR JURY TRIAL

      Plaintiff demands trial by jury on all issues so triable as a matter of right by

                                         11
 Case 1:19-cv-00433-C Document 1 Filed 08/02/19 Page 12 of 14   PageID #: 12




jury.

        Dated this the 2nd day of August, 2019.

                                       RESPECTFULLY SUBMITTED,

                                       s/ Daniel Patrick Evans
                                       Daniel Patrick Evans
                                       ASB-3209-R67G
                                       Attorney for the Plaintiff
                                       The Evans Law Firm, P.C.
                                       1736 Oxmoor Road, Suite 101
                                       Birmingham, Alabama 35209
                                       Telephone: (205) 870-1970
                                       Fax: (205) 870-7763
                                       E-Mail: dpevans@evanslawpc.com

Defendant’s Address:

SERVE DEFENDANT BY CERTIFIED MAIL:

Gulf Coast Express Carriers Inc.
Louisiana Registered Agent:
Kevin Joseph Gautreau
38093 Hwy 18
Donaldsonville, LA 70346




                                         12
  Case 1:19-cv-00433-C Document 1 Filed 08/02/19 Page 13 of 14                       PageID #: 13



                      IN THE UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF ALABAMA

DEE BLACKWELL                                  )
                                               )
        Plaintiff:                             )
                                               )
vs.                                            )      Case No.: 1:19-cv-00433
                                               )
GULF COAST EXPRESS                             )      JURY DEMAND
CARRIERS, INC.                                 )
                                               )
        Defendants.                            )

                                SUMMONS IN A CIVIL ACTION

To:     Gulf Coast Express Carriers Inc.
        Louisiana Registered Agent:
        Kevin Joseph Gautreau
        38093 Hwy 18
        Donaldsonville, LA 70346

NOTE: A separate summons must be prepared for each defendant.

A lawsuit has been filed against you.

       Within 21 days after service of this summons on you (not counting the day you received it), you
must serve on the Plaintiff an answer to the attached complaint or a motion under Rule 12 of the
Federal Rules of Civil Procedure. The answer or motion must be served on the Plaintiffs’ attorneys,
whose names and addresses are:

Daniel Patrick Evans
The Evans Law Firm, P.C.
1736 Oxmoor Road, Suite 101
Birmingham, Alabama 35209

If you fail to do so, judgment by default may be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.

DATE:__________________                               Charles R. Diard, Jr., Clerk

                                                      By:

SEE REVERSE SIDE FOR RETURN                           Deputy Clerk

                                                                            (SEAL OF COURT)
                                                      SOUTHERN DISTRICT OF ALABAMA
                                                      155 St. Joseph Street
                                                      Mobile, Alabama 36602
  Case 1:19-cv-00433-C Document 1 Filed 08/02/19 Page 14 of 14                                    PageID #: 14



                                      RETURN ON SERVICE OF WRIT

       I hereby certify and return that on the _______ day of __________________, __________, I served this
summons together with the complaint as follows:

        G       By personal service on the defendant at

        G       By serving a person of suitable age and discretion then residing in the defendant’s

                usual place of abode. (Give name and address of person served.)




        G       By serving an officer, a managing or general agent, or any other agent authorized

                by appointment or by law to receive service of process of the defendant

                corporation, partnership, or unincorporated association. (Give name, capacity and

                address of person served.)




                I certify under penalty of perjury under the laws of the United States of America that the foregoing is
                true and correct.


                ________________                     __________________________________________
                       Date                          Authorized or Specially Appointed Process Server


                Costs of Service:           Service fee:                $
                Expenses: _______ miles @ _________cents                $_________________

                                                                        TOTAL $
